FILED
                             NOT FOR PUBLICATION                            JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MATTHEW LOUIS JOHNSON,                           No. 12-55532

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02334-WQH

  v.
                                                 MEMORANDUM *
DARR, Correctional Officer, Captain of
the Prison,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       California state prisoner Matthew Louis Johnson appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

exhaust administrative remedies. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and

affirm.

          The district court properly dismissed Johnson’s action without prejudice

because Johnson failed to exhaust the prison grievance procedures concerning his

claims. See Woodford v. Ngo, 548 U.S. 81, 93-95 (2006) (holding that “proper

exhaustion” is mandatory and requires adherence to administrative procedural

rules).

          Darr’s request for judicial notice is denied.

          AFFIRMED.




                                              2                                 12-55532